HEDRICK, Judge.
Respondent’s first assignment of error presents the question of whether the trial judge properly apprised the juvenile and his parents of their right to counsel.
Apparently, no record of the proceedings before Judge Sapp was made, nor did the judge summarize the evidence as provided by Rule 19(g) of the Rules of Practice in the Court of Appeals. The record before us contains only the summons, juvenile petition, juvenile adjudication order and a narrative statement of the proceedings apparently prepared by respondent’s attorney from the recollections of one of the witnesses at the hearing.
In juvenile hearings, “the judge shall . . . protect the rights of the child and his parents in order to assure due process of law, including . . . the right to counsel. . . .” (Emphasis added.) G.S. 7A-285. While the “juvenile adjudication order” entered in this cause recites “that the parties know of their right to counsel and of the child’s right, if indigent, to assigned counsel in cases where the child may be committed to a State institution. . . .”, nothing in the record shows that respondent’s parents were advised by the judge of their right, if indigent, to appointment of counsel or that they waived that right. In In re Garcia, 9 N.C. App. 691, 693-94, 177 S.E. 2d 461, 463 (1970), Judge Campbell, speaking to the identical point here raised, said:
“In the present situation, there is a finding in the summary filed by the trial judge to the effect that the juvenile’s mother knew or had been informed that she could have an attorney represent her son if she so desired. But there is nothing to show that she was advised of her rights to have an attorney appointed for her if she was unable to afford one herself or that she knowingly waived such right. She was not ‘confronted with the need for specific consideration of whether they did or did not choose to waive the right’ to counsel. This is required by Gault, [In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed. 2d 527 (1967)] and the language of the General Statutes of North Carolina demands no less.”
Because the record fails to disclose that respondent’s parents were apprised of their right, if indigent, to appointment of *372counsel, or that they waived that right, the order appealed from is
Reversed.
Judges Campbell and Morris concur.